Exhibit 10.46






COLLECTORS UNIVERSE, INC.
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is entered into as of July 31,
2009 by and between JOSEPH J. WALLACE (hereinafter referred to as “Executive”),
and COLLECTORS UNIVERSE, INC., a Delaware corporation (hereinafter referred to
as the “Company”), pursuant to the Company’s 2006 Equity Incentive Plan (the
“Plan”).


R E C I T A L S:
A.           Executive is the Chief Financial Officer of the Company and in that
capacity has rendered and is continuing to render services to, for and on behalf
of the Company.


B.           The Compensation Committee of the Company’s Board of Directors (the
“Committee”) (i) has adopted the Fiscal 2010 Management Incentive Plan (the
“Management Incentive Plan”), which provides for awards of restricted shares of
the Company’s common stock, under the Company’s 2006 Equity Incentive Plan (the
“Plan”), to be made to the three most senior executives of the Company, and
(ii) by action of its members, has granted to Executive, effective as of
July 31, 2009, an award of 50,517 shares of the Company’s common stock, on the
terms and subject to the conditions and restrictions set forth hereinafter, to
provide incentives for Executive to remain in the Company’s service and to
devote his utmost efforts to the achievement by the Company of the Performance
Goal (set forth hereinafter), all as more specifically provided in this
Agreement


C.           Executive was notified, on July 31, 2009, of the afore-mentioned
award of such shares to him by the Committee.
 
A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the adequacy and receipt of which
is hereby acknowledged, the parties agree as follows:


1.          
Certain Definitions and Rules of Construction.

 
1.1           
Definitions.  For purposes of this Agreement, the terms set forth below in this
Section 1 shall have the following respective meanings:

 
(a)    The term “Affiliate” when used with reference to the Company shall mean
any corporation, limited liability company, general partnership, joint venture
or limited partnership or other entity that controls or is controlled by, or is
under common control with the Company.  Accordingly, an Affiliate of the Company
shall include any such entity (i) that owns voting shares or other voting
securities of the Company or any other Affiliate thereof that entitle it to vote
in the election of, and enable it to elect, either directly or indirectly, at
least a majority of the Company’s directors (a “Parent”) and (ii) any such
entity with respect to which the Company is a general partner or owns shares or
other securities that entitle it to vote in the election of, and to elect,
either directly or through one or more other Affiliates, at least a majority of
the directors or persons holding similar positions with such entity (a
“Subsidiary”).
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    The term “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)    The term “Company” shall mean Collectors Universe, Inc., a Delaware
corporation and any Successor thereto.
 
(d)    The term “Consultant” shall mean any natural person who, in a capacity
other than as an employee or Director of the Company, renders bona fide advisory
or consulting services (whether on a full time or part time basis) to the
Company or any Affiliate, pursuant to a contract entered into directly with the
Company or any such Affiliate, provided, however, that the services so rendered
are not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.
 
(e)    The term “Continuous Service with the Company” shall mean (i) employment
by an Employer Entity (which shall be either the Company or an Affiliate
thereof), (ii) service as a member of the Board of Directors of the Company or
any Parent thereof, or (iii) service in the capacity of a Consultant to the
Company or any Affiliate thereof, which service is uninterrupted except by
reason of (x) vacations, (y) illnesses (other than permanent disability, as
defined in Section 22(e)(3) of the Code), or (z) leaves of absence that have
been approved in writing by the Company (each, an “Excused Absence”).  For
purposes of this Agreement, a cessation or termination of Executive’s Continuous
Service with the Company shall be deemed to have occurred if Executive ceases to
provide services to the Company and its Affiliates, in any of the capacity set
forth above in this Paragraph 1.1(e), for any reason other than an Excused
Absence.  Notwithstanding the foregoing, a termination or cessation of
Continuous Service of Executive shall not be deemed to have occurred if, within
not more than ten (10) days following the termination or cessation of
Executive’s service with the Company or any Affiliate thereof, in any one of the
capacities set forth above, Executive continues or commences the provision of
service to the Company or any Affiliate in any of the other capacities specified
above.
 
(f)    The term “Employer Entity” means the Company or any Affiliate thereof
that employs the Executive at any time during the term of this Agreement.
 
(g)    The term “Fiscal 2010” shall mean the year that commenced on July 1, 2009
and will end on June 30, 2010.
 
(h)    The term “Fiscal 2010 COI” means the consolidated continuing operating
income of the Company and its consolidated subsidiaries for Fiscal 2010,
determined in accordance with the same generally accepted accounting principles
that are applied by the Company’s independent registered public accountants in
their audit of the consolidated financial statements of the Company and its
Subsidiaries for Fiscal 2010 (the “2010 Financial Statements”), except that
there shall be excluded from the computation of such consolidated operating
income (i) all non-cash stock-based compensation costs, and (ii) all non-cash
impairment charges, if any, recognized in the Company’s 2010 Financial
Statements.
 
(i)    The term “Plan Performance Goal” means Fiscal 2010 COI in an amount at
least equal to ninety percent (90%) of the Fiscal 2010 COI that is set forth in
the Company’s Annual Operating Plan for Fiscal 2010 as approved by the Company’s
Board of Directors at its meeting on May 21, 2009.  Notwithstanding the
foregoing, however, at any time prior to the end of Fiscal 2010, the
Compensation Committee may adjust or change the Plan Performance Goal to reflect
the occurrence of (i) any extraordinary event, (ii) any material corporate
transactions, (iii) any material changes in corporate capitalization, accounting
rules or principles or in the Company’s methods of accounting, (iv) any material
changes in applicable law, or (v) any other material change or event of similar
nature (each, an “Extraordinary Event”), but only if any such Extraordinary
Event was not reasonably foreseeable at the time the Plan Performance Goal then
in effect under this 2010 Incentive Plan had been established and
 
 
 
2

--------------------------------------------------------------------------------

 
 
would, in the sole opinion of the Committee (x) make it unlikely that Plan
Performance Goal will be achieved or (y) make it likely that the Plan
Performance Goal would be achieved solely by reason of occurrence of such
Extraordinary Event.  Notwithstanding the foregoing, however, the occurrence of
changes in the competitive environment or changes in economic or market
conditions in the Company’s markets, whether or not expected or reasonably
foreseeable, shall not by themselves constitute Extraordinary Events that may be
the basis of a change in the Plan Performance Goal.
 
(j)    The term “Securities Law Restrictions” shall mean restrictions on the
transferability of the Shares under applicable federal or state securities laws.
 
(k)   The term “Successor” mean any entity that (i) is the surviving entity in a
merger or consolidation with or other statutory reorganization of the Company in
which the separate existence of the Company ceases, whether or not such merger,
consolidation or reorganization results in a Change of Control of the Company or
(ii) becomes the Parent of the Company by reason of its direct or indirect
acquisition of voting securities of the Company representing the power to vote,
directly or indirectly, in the election of directors of the Company and to elect
at least a majority thereof, or (iii) acquires all or substantially all of the
assets of the Company (whether or not such transaction constitutes a Change of
Control of the Company).


(l)    The term “Termination for Good Reason” shall mean a termination by
Executive of his employment with his Employer Entity due to the taking of a Good
Reason Action (as defined in Exhibit A hereto), provided such termination meets
the conditions expressly set forth in Exhibit A.
 
(m)   The term “Termination Without Cause by the Company” shall mean a
termination, by the Company or Executive’s Employer Entity (if other than the
Company), of Executive’s employment for any reason other than (i) the death or
disability of Executive or (ii) the Misconduct of Executive (as defined in
Exhibit A hereto), provided that Executive does not continue in the service of
the Company or any of its Affiliates thereafter.


(n)    The term “Unvested Shares” shall mean those of the Shares issued
hereunder that are or remain subject to the Company’s Reacquisition Rights under
Section 5 of this Agreement.
 
(o)    The term “Vested Shares” shall mean those of the Shares issued pursuant
hereto that have ceased to be or otherwise are not subject to the Company’s
Reacquisition Rights under Section 5 of this Agreement.
 
(p)    The term “Vesting Conditions” shall mean the conditions set forth in
Section 4 hereof that must be satisfied for any or all of the Unvested Shares to
become Vested Shares.
 
1.2           Definitions of Certain Other Terms.  Other terms used in this
Agreement with initial capital letters that are not defined in Section 1.1 above
shall have the respective meanings given to such terms elsewhere in this
Agreement or in the Plan.
 
1.3           Rules of Construction.  The provisions of this Agreement will not
be construed against a party by reason of the fact that such party or its
counsel was the principal draftsman of this Agreement or such
provisions.  Unless the context otherwise requires: (i) words importing the
singular include the plural and vice versa; (ii) words importing gender include
all genders; (iii) the terms “include” and “including” shall mean “include
without limitation” or “including but not limited to” and (iii) unless the
context clearly indicates otherwise, the terms “herein,” “hereof,” “hereto,”
“hereinafter” and “hereunder” and any similar terms shall refer to this
Agreement as a whole and not to the section, subsection, paragraph or clause
where such term appears.
 

 
 
3

--------------------------------------------------------------------------------

 
 
1.4           Headings. The Section, subsection and paragraph and any other
headings in this Agreement have been inserted for convenience of reference only
and shall not affect the construction or interpretation or the application of
any of the terms or provisions of this Agreement.


2              Issuance of Shares.  The Company hereby irrevocably offers to
issue to Executive an aggregate of fifty thousand five hundred seventeen
(50,517) shares of its common stock (the “Shares”), on the terms and subject to
the conditions and the restrictions and the Company’s Reacquisition Rights set
forth herein.  Executive’s execution and delivery to the Company of this
Agreement, without condition or reservation of any kind whatsoever, together
with the Spousal Consent in the form accompanying this Agreement, duly executed
by Executive’s Spouse, within ten (10) business days of July 31, 2009, the date
as of which the Company executed this Agreement, shall constitute Executive’s
acceptance of this offer, on the terms and subject to such conditions,
restrictions and the Company Reacquisition Rights, and this Agreement shall
thereupon represent a binding and enforceable agreement of the parties.


3             Consideration.  Executive acknowledges and agrees that he is not
paying or providing any consideration (monetary or other) to the Company for the
issuance of the Shares to him pursuant to Section 2 above.  Instead, the Company
is entering into this Agreement as an inducement to Executive to remain in the
Company’s Continuous Service and to devote his utmost efforts to the achievement
of the Plan Performance Goal and the satisfaction of the other Vesting
Conditions, which shall constitute good and valuable consideration for the
obligations of and the performance of this Agreement by the Company in
accordance with and on the terms and subject to the conditions set forth herein;
provided, however, that it is further acknowledged and agreed by Executive that
the only consideration to be received by the Company for or in respect of the
vesting of any of the Shares under Section 4 and the termination of its
Reacquisition Rights under Section 5 hereof with respect to any Unvested Shares
shall be the satisfaction of the Vesting Conditions.


4             Vesting of Shares.  Subject to the following terms and
satisfaction of the Vesting Conditions set forth below in this Section 4, the
Shares shall vest (that is, become Vested Shares) in four (4) annual
installments, the first three (3) of which shall each be in the amount of 12,629
of the Shares, with the fourth and final installment in the amount of 12,630
shares, as follows:


4.1          Initial Installment of Shares.  The initial installment of 12,629
of the Shares shall become Vested Shares and shall, therefore, cease to be
subject to the Company’s Reacquisition Right and the other restrictions
contained in this Agreement, other than any applicable Securities Law
Restrictions, on the date that Executive executes and delivers to the Company a
counterpart of this Agreement, together with an executed copy of the Spousal
Consent.
 
4.2         Performance-Vested Shares.  If a determination is made by the
Administrator (as defined in the Plan) that Company has achieved the Plan
Performance Goal and:
 
(a)    the Executive has been in the Continuous Service of the Company or any
other Employer Entity between the date hereof and July 31, 2010, inclusive,
then, on the date such determination is made, or July 31, 2010 (whichever is
later), the second installment of 12,629 of the Shares shall become Vested
Shares and shall thereupon cease to be subject to the Company’s Reacquisition
Right and the other restrictions contained in this Agreement, other than any
applicable Securities Law Restrictions;
 
 
 
 
4

--------------------------------------------------------------------------------

 
(b)    the Executive has remained in the Continuous Service of the Company or
any other Employer Entity between the date hereof and June 30, 2011, inclusive,
the third installment of 12,629 of the Shares shall, on June 30, 2011, become
Vested Shares and shall thereupon cease to be subject to the Reacquisition Right
of the Company and the other restrictions contained in this Agreement, other
than any applicable Securities Law Restrictions;
 
(c)    the Executive has remained in the Continuous Service of the Company or
any other Employer Entity between the date hereof and June 30, 2012, inclusive,
then, the fourth and final installment of 12,630 of the Shares shall, on
June 30, 2012, become Vested Shares and shall thereupon cease to be subject to
the Reacquisition Right of the Company and the other restrictions contained in
this Agreement, other than any applicable Securities Law Restrictions.
 
4.3           Effect of a Termination of Executive’s Employment Without Cause or
for Good Reason.  Notwithstanding anything to the contrary that may be contained
elsewhere in this Agreement, if there occurs a Termination Without Cause or a
Termination for Good Reason of Executive’s employment with the Company or any
Affiliate thereof at any time that any of the Shares are Unvested Shares, and
Executive does not continue in the Continuous Service of the Company or any of
its Affiliates thereafter, then such Unvested Shares shall thereupon become
Vested Shares without the necessity of any action by the Company or Executive.
 
4.4           Effect of Change of Control.  If a Change of Control (as defined
in the Plan) occurs, while any of the Shares continue to be Unvested Shares,
then the applicable provisions of Section 11 of the Plan shall govern the
vesting of any Unvested Shares by reason of such Change of Control.


5             Reacquisition and Reconveyance of Unvested Shares upon a
Termination of Continuous Service.
 
5.1           Reacquisition Rights.  Notwithstanding anything to the contrary
that may be contained elsewhere in this Agreement, the Company shall have the
right to reacquire some or all of the Unvested Shares (the “Reacquisition
Right”), as follows:
 
(a) Termination of Continuous Service Prior to July 31, 2010.  The Company shall
have the right (but not the obligation) to exercise its Reacquisition Right to
reacquire all of then remaining 37,888 Unvested Shares, or such lesser number
thereof as the Administrator deems in its sole and absolute discretion to be
appropriate, in the event that there is a cessation or termination of
Executive’s Continuous Service (other than by reason of a Termination Without
Cause or a Termination for Good Reason) prior to July 31, 2010.
 
(b) Failure of Plan Performance Goal.  If Executive has remained in the
Continuous Service of the Company through July 31, 2010, but it is determined by
the Administrator that the Company has failed to achieve the Plan Performance
Goal, then, the Company shall become entitled to exercise its Reacquisition
Rights to reacquire all of the then remaining 38,888 Unvested Shares or such
lesser number thereof as the Administrator deems in its sole and absolute
discretion to be appropriate.
 
(c) Cessation of Continuous Service After Achievement of Performance Goal.  If
the Administrator has determined that the Performance Goal has been achieved,
but:
 
 
 
5

--------------------------------------------------------------------------------

 
 
(i)    Executive ceases to remain in the Company’s Continuous Service through at
least June 30, 2011 (other than by reason of a Termination Without Cause or a
Termination for Good Reason), the Company shall become entitled to exercise its
Reacquisition Right to acquire all of the then remaining 25,259 Unvested Shares
or such lesser number thereof as the Administrator deems in its sole and
absolute discretion to be appropriate; or


(ii)    Executive’s Continuous Service ceases after June 30, 2011, but prior to
July 1, 2012 (other than by reason of a Termination Without Cause or a
Termination for Good Reason), the Company shall become entitled to exercise its
Reacquisition Right to acquire all of the then remaining 12,630 Unvested Shares
or such lesser number thereof as the Administrator deems in its sole and
absolute discretion to be appropriate.


5.2           Consideration for Repurchase Right.  It is expressly agreed by
Executive that, since Executive is not making any monetary payment or incurring
any monetary obligation to the Company for the issuance of the Shares and
satisfaction of the Vesting Conditions is a condition precedent to and the only
consideration for the vesting of the Shares, no purchase price or other
consideration shall be payable to Executive by the Company for the Company’s
reacquisition of any of the Unvested Shares pursuant to Section 5.1 hereof.
 
5.3           Procedure for Exercise of Reacquisition Right.  For sixty (60)
days after the effective date of the cessation of Executive’s Continuous Service
or the failure of the Plan Performance Goal, as the case may be, the Company may
exercise the Reacquisition Right by giving Executive, or any Permitted Assign
(as defined in Section 6 below) of Executive who has acquired ownership of any
of the Unvested Shares, written notice (a “Reacquisition Notice”) of the number
of the then Unvested Shares which the Company is entitled, pursuant to
Section 5.1, and has elected to reacquire (the “Reacquisition Shares”).
 
5.4           Settlement and Closing of Reacquisition.  If the Company has
elected to exercise its Reacquisition Right as to part or all of the then
Unvested Shares within the 60-day period described above, then, within ten (10)
business days following the date of the Reacquisition Notice, Executive or his
Permitted Assigns (as the case may be) shall deliver or cause to be delivered to
the Company (i) the certificate(s) representing the Reacquisition Shares,
together with a stock assignment separate from certificate, duly endorsed in
blank, in full reconveyance and transfer of such Reacquisition Shares to the
Company, or any Company Assignee (as the case may be), pursuant to this
Section 5 and (ii) such other documents and instruments, including any
agreements, that the Company may request to evidence and effectuate (x) the
reconveyance and transfer of the Reacquisition Shares to the Company or the
Company Assignee, if any, free and clear of any and all claims, liens, pledges,
security interests, options, encumbrances and adverse interests of any kind or
nature whatsoever (collectively, “Liens and Encumbrances”) and (y) the
termination and release by Executive (and his Permitted Assigns, if any) of all
rights, title and interest in or to and all claims of any nature whatsoever that
Executive or his Permitted Assigns may have or may assert with respect to such
Reacquisition Shares.  Such additional documents and instruments may include
written representations and warranties by the Executive and his Permitted
Assigns (if any) that, upon such reconveyance and transfer, the Company shall
become the beneficial and record owner of such Unvested Shares, free and clear
of any and all Liens and Encumbrances and a release agreement, in such form as
the Company may request, forever releasing the aforementioned rights and
claims.  Executive, on his behalf and on behalf of any Permitted Assigns to whom
he may transfer any of the Unvested Shares in accordance with Section 6 below,
hereby irrevocably appoints the Company as the attorney-in-fact for Executive
and his Permitted Assigns (if any) and irrevocably grants to the Company a power
of attorney, with full power of substitution and resubstitution, to take such
actions and to execute and deliver such documents and instruments, in the name
and on behalf of Executive or any of his Permitted Assigns, as the Company deems
necessary, appropriate or desirable to
 
 
6

--------------------------------------------------------------------------------

 
 
effectuate such reconveyance and transfer of the Reacquisition Shares to the
Company or any Company Assigns and the execution of the related documents,
instruments and agreements as contemplated by this Section 5.4.  Such
appointment and power of attorney is being given by Executive as security for
the performance of Executive’s obligations hereunder and is, therefore, coupled
with an interest, and shall be irrevocable and shall continue in full force and
effect following the death or any incapacity, whether physical or mental, of
Executive or any Permitted Assign to whom any of the Unvested Shares have been
transferred until the earlier of (x) the vesting of all of the Unvested Shares
or (y) the Reacquisition of the Unvested Shares that the Company has elected to
reacquire pursuant to this Section 5.  In the event that the Company (i) sends a
Reacquisition Notice to Executive within the aforesaid sixty (60) day period, as
to some, but not all, of the Unvested Shares it is then entitled to reacquire;
or (ii) fails to send any Reacquisition Notice to Executive within the aforesaid
60-day period, then all of the then Unvested Shares that it was entitled, but
did not elect, to reacquire shall thereupon become Vested Shares.


         5.5           
Deposit of Unvested Shares and Dividends; Voting Rights.

 
     (a)    Deposit of Unvested Shares.  Upon Executive’s acceptance of the
Company’s offer to issue the Shares to Executive within the time period and in
the manner provided in Section 2 of this Agreement, Executive shall deposit or
cause to be deposited with the Company, or such person or entity as the Company
may designate in writing, the certificate or certificates (as the case may be)
representing all of the Unvested Shares, together with a stock assignment
separate from certificate duly executed by Executive, in blank, which shall be
held by the Company or such designated person, as the case may be, until such
Unvested Shares have become Vested Shares.


     (b)    Dividends and Distributions.  If the Company pays any dividends or
distributions, whether in cash, stock or other property, to all of the holders
of the Company’s outstanding shares at a time when any of the Shares are
Unvested Shares, the dividends or distributions that would otherwise be payable
to Executive on or in respect of such Unvested Shares shall not be distributed
to Executive, but shall be deposited in a segregated bank account maintained on
the Company’s behalf by the transfer agent for the Company’s common stock or a
bank or other depository institution as may be designated by the Company (the
“Deposit Account”).  Upon the vesting of any Unvested Shares, any dividends or
distributions that had previously been declared on such Shares and deposited in
the Deposit Account shall be distributed to Executive or, if any such Shares had
been transferred to a Permitted Assign, to that Assign in accordance with its
interests in such Shares.  If, on the other hand, any of such Unvested Shares
are reacquired by the Company pursuant to Section 5.1 hereof, then,
notwithstanding anything to the contrary that may be contained in this
Agreement, the dividends and distributions declared on those reacquired Unvested
Shares shall revert and be returned to the Company and neither the Executive nor
any of his Permitted Assigns shall have any rights therein or claims thereto.


    (c)    Voting Rights.  Unless and until any Unvested Shares are reacquired
pursuant to Section 5.1 hereof, Executive (or any of his Permitted Assigns, as
the case may be) shall be entitled to vote such Unvested Shares to the same
extent as if they were Vested Shares.
 
5.6           Assignment by the Company.  The Company may assign its
Reacquisition Right, in whole or in part, without the consent of the Executive
to any person or entity (a “Company Assignee”).  In the event of any such
assignment, the Company shall give written notice thereof to Executive, provided
that the failure to give such notice shall not invalidate any such assignment or
preclude the exercise of the Company’s Reacquisition Rights or any other rights
of the Company hereunder by any such Company Assignee.
 
 
 
7

--------------------------------------------------------------------------------

 
 
6              Restrictions on Transferability of the Unvested Shares.  Unvested
Shares may not be sold, transferred, pledged or hypothecated, or otherwise
disposed of or encumbered, except that Unvested Shares may be transferred to
Executive’s estate or heirs upon his death in accordance with the laws of
descent and distribution or to his former spouse pursuant to a qualified
domestic relations order issued by a court in settlement of marital property
rights (each such person to whom any of the Unvested Shares are transferred, a
“Permitted Assign”).  Any Unvested Shares that are transferred to a Permitted
Assign as provided in this Section 6, shall remain subject to all of the terms,
conditions and restrictions of this Agreement, including the Company’s
Reacquisition Rights under Section 5, and any Permitted Assign shall, as a
condition precedent to the effectiveness of any such transfer of any of the
Unvested Shares, execute and deliver to the Company an instrument, in a form
reasonably acceptable to the Company, by which such Permitted Assign shall agree
to comply with, and which shall provide that the Unvested Shares being assigned
or transferred to the Permitted Assign shall remain subject to, all of the
terms, restrictions and conditions of, this Agreement.  If the foregoing
condition is not satisfied, the purported transfer to such Permitted Assign
shall be null and void ab initio and of no force or effect, and the Company
shall not be required to recognize such assignment or transfer.  Any stock
certificates evidencing any Unvested Shares to be reissued in the name of any
Permitted Assign shall bear a restrictive legend substantially in the form of
Exhibit B hereto for so long as such Shares remain Unvested Shares and, upon the
issuance of such Unvested Shares such Permitted Assign shall deposit or caused
to be deposited each such stock certificate, together with a stock assignment
separate from certificate duly executed, in blank, by such Permitted Assign.
 
7.             Issuance of Certificates upon Vesting of Shares.  If any of the
Unvested Shares have become Vested Shares, then, as soon as practicable
thereafter, the Company shall issue or cause to be issued to Executive or his
Permitted Assigns (if any) one or more stock certificates, in the name of the
Executive or such Permitted Assigns (as the case may be), evidencing his or such
Permitted Assigns’ ownership of those Vested Shares, free of the restrictive
legend set forth in Exhibit B hereto; provided, however, that if Executive or
any such Permitted Assign is a director or executive officer of, or owns
beneficially, more than 10% of the Company’s outstanding shares of common stock,
at the Company’s election that certificate may bear a legend to the effect that
any sale, transfer, pledge or other disposition of any of such Shares may be
made only pursuant to a registration statement that has been filed with and
declared effective by the Securities Exchange Commission under, or an exemption
from the registration provisions of, the Securities Act of 1933, as amended, and
in compliance with any applicable state securities laws.
 
8.            Adjustments upon Changes in Capital Structure.  In the event that
the outstanding shares of common stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend, or other change in the
capital structure of the Company, then Executive or his Permitted Assigns, if
any, as the case may be, shall be entitled to exchange, for the stock
certificate(s) evidencing the then Unvested Shares, new or additional or
different shares of stock or securities, in order to preserve, as nearly as
practical, but not to increase, the benefits of Executive or such Permitted
Assigns under this Agreement, in accordance with the provisions of Section 11.1
of the Plan.  Such new, additional or different shares shall be deemed “Unvested
Shares” for purposes of this Agreement and subject to all of the terms and
conditions hereof, including the Company’s Reacquisition Rights under Section 5
hereof.
 
9.            Limitation of Company’s Liability for Nonissuance; Nonpermitted
Transfers.
 
9.1         The Company agrees to use its reasonable best efforts to obtain from
any applicable regulatory agency such authority or approval as may be required
in order to issue and sell the Shares to Executive pursuant to this
Agreement.  The inability of the Company to obtain, from any such regulatory
agency, authority or approval deemed by the Company’s counsel to be necessary
for the lawful issuance and sale of the Shares hereunder and under the Plan
shall relieve the Company of any liability in respect of the nonissuance or sale
of such Shares as to which such requisite authority or approval has not been
obtained.
 
 
 
8

--------------------------------------------------------------------------------

 
 
9.2         The Company shall not be required to:  (i) transfer on its books any
Shares of the Company which shall have been sold or transferred in violation of
any of the provisions set forth in this Agreement, or (ii) treat as owner of
such Shares or to accord the right to vote or to pay dividends or other
distributions to any transferee to whom such Shares shall have been so
transferred.
 
10.          Notices.  Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business,
Attention:  the Chief Financial Officer, and if to the Executive, at his or her
most recent address as shown in the employment or stock records of the Company.
 
11.          Binding Obligations.  All covenants and agreements herein contained
by or on behalf of any of the parties hereto shall bind and inure to the benefit
of the parties hereto and their successors and, in the case of the Company, any
Company Assignees and, in the case of Executive, any of his Permitted Assigns.
 
12.          Amendments and Waivers.  This Agreement may not be amended,
discharged or terminated other than by written agreement executed by the
parties.  No waiver by either party of any of its rights or the obligations of
the other party under this Agreement shall be effective unless such waiver is
set forth in a writing executed and delivered by the party purported to have
granted such waiver.  No such written waiver by a party shall constitute (i) a
waiver of the same rights or obligations in any other instance or (ii) any of
the other rights of such party or any of the other obligations of the other
party under this Agreement unless the written waiver expressly provides
otherwise.
 
13.          Assignment.  Executive shall have no right, without the prior
written consent of the Company, to (i) sell, assign, mortgage, pledge, grant
options with respect to or otherwise transfer any interest or right created by
or under this Agreement, or (ii) delegate his duties or obligations under this
Agreement, except as otherwise permitted under and to the extent set forth in
Section 6 hereof.
 
14.          Severability.  Should any provision or portion of this Agreement be
held to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding and shall remain
in full force and effect.
 
15.          Counterparts.  This Agreement may be executed in one or more
counterparts, and each of such executed counterparts, and any photocopies or
facsimile copies thereof, shall constitute an original of this Agreement, but
all of which, when taken together, shall constitute one and the same instrument.
 
16.          Applicable Law and Equitable Remedies.  This Agreement shall be
construed in accordance with the laws of the State of California without
reference to choice of law principles, as to all matters, including, but not
limited to, matters of validity, construction, effect or performance.  In the
event of a breach or threatened breach by Executive, or any of his Permitted
Assigns, of any of their obligations under this Agreement, including the
obligations set forth in Sections 5 and 6 of this Agreement, then, without
limiting any other rights or remedies that the Company may have at law or in
equity or otherwise, the Company shall be entitled to obtain temporary,
preliminary and permanent injunctive relief to cause Executive or his Permitted
Assigns (as the case may be) to halt any such breach or to prevent any
threatened breach from taking place, and an order of specific performance of the
obligation or obligations being breached or threatened to be breached, without
the necessity of having to post a bond or other security as a condition to the
issuance or maintenance of any such equitable relief.
 
 
9

--------------------------------------------------------------------------------

 
 
17.           No Agreement to Employ.  The right of the Company or any of its
Affiliates to terminate, at will, the Executive’s employment with the Company or
any such Affiliates at any time (whether by dismissal, discharge or otherwise),
with or without Cause, is specifically reserved, subject to the provisions of
Section 4.3 and the applicable terms of any other written employment or other
agreements to which the Company and Executive may be a party.
 
18.           “Market Stand-Off” Agreement.  Executive agrees, and each of his
Permitted Assigns, if any, will agree, in connection with any registration of
the Company’s securities that, upon the request of the Company or the
underwriters managing any public offering of the Company’s securities, Executive
and any such Permitted Assign will not sell or otherwise dispose, in whole or in
part, of any of the Shares, whether Vested or Unvested, without the prior
written consent of the Company or such underwriters, as the case may be, for a
period of time (not to exceed 180 days) from the effective date of such
registration as the Company or the underwriters may specify.
 
19.            Entire Agreement.  This Agreement, together with the Exhibits
hereto and the applicable provisions of the Plan, constitute the entire
agreement and understanding of the Company and Executive with respect to, and
supersede all other contemporaneous or prior agreements and understandings, oral
or written, between the Company and Executive relating to, the subject matter of
this Agreement.  In the event of any conflict between any of the terms or
provisions of this Agreement and any terms or provisions of the Plan, then, in
such event, the terms of the Plan shall govern over the conflicting terms of
this Agreement.
 
20.           Tax Elections.  Executive understands that Executive (and not the
Company) shall be responsible for the Executive’s own tax liability that may
arise as a result of the acquisition or vesting of the Shares.  Executive
acknowledges and represents and warrants that (i) the Company is not providing
and has not provided any tax advice to Executive with respect to the acquisition
by Executive of the Shares or any tax elections available to him in respect
thereof and he is relying solely on his own personal tax advisors for such
advice; (ii) Executive has considered the advisability of all tax elections in
connection with the acquisition of the Shares, including the making of an
election under Section 83(b) under the Internal Revenue Code of 1986, as amended
(“Code”); and (iii) the Company has no responsibility for the making of such
Section 83(b) election or any other tax elections, whether under federal or
state laws or regulations.  In the event Executive determines to make a Section
83(b) election, Executive agrees to timely provide a copy of the election to the
Company as required under the Code.
 
21.           Attorneys’ Fees.  If any party shall bring an action in law or
equity against the other to enforce or interpret any of the terms, covenants and
provisions of this Agreement, the prevailing party in such action shall be
entitled to recover reasonable attorneys’ fees and costs from the other party.
 
[Signature Page Follows]
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




THE COMPANY:
 
EXECUTIVE:
     
COLLECTORS UNIVERSE, INC.
         
By:  /s/ MICHAEL J. MCCONNELL
 
/s/ JOSEPH J. WALLACE
     
Name: Michael J. McConnell
 
Joseph J. Wallace
   
(Print Name)
Title:  Chief Executive Officer
       
Address:                                                     
           



 
11

--------------------------------------------------------------------------------

 
EXHIBIT A




DEFINITIONS OF GOOD REASON ACTION AND MISCONDUCT


For purposes of this Agreement the following terms shall have the respective
meanings set forth below:


1.           The term “Good Reason Action” shall mean the occurrence of any of
the following:


(a)           Reduction or Adverse Change of Authority and
Responsibilities.  The Employer Entity (whether that is the Company or any
Affiliate thereof) materially reduces Executive's authority, duties or
responsibilities with the Employer Entity, unless such reduction is made as a
consequence of (i) any acts or omissions of Executive which would entitle
Employer to terminate Executive’s employment for Misconduct (as defined below in
this Exhibit A), or (ii) Executive’s permanent disability, as defined in
Section 22(e)(3) of the Code);


(b)           Material Reduction in Salary.  The Company or Employer Entity
materially reduces Executive's base salary or base compensation below the amount
thereof as in effect on the day prior to the such action, unless such reduction
is made (i) as part of an across-the-board cost-cutting measure that is applied
equally or proportionately to all senior executives of the Employer Entity,
rather than discriminatorily against Executive, or (ii) as a result of any acts
or omissions of Executive which would entitle Employer to terminate Executive’s
employment for Misconduct, or (iii) by and at the election of the Employer as a
result of Executive’s disability;


(c)           Relocation.  Company or Employer Entity relocates Executive’s
principal place of employment to an office (other than the headquarters offices
of the Company or the Employer Entity) located more than thirty (30) miles from
Executive’s then principal place of employment (other than for temporary
assignments or required travel in connection with the performance by Executive
of his duties for the Employer Entity); or


(d)           Breach of Material Employment Obligations.  The Company commits a
breach of any of its material obligations to Executive under this Agreement or
there is a breach by the Company or the Employer Entity of any of such party‘s
material obligations under any employment agreement it may have with Executive
as of the date of this Agreement or at any time thereafter, which breach
continues uncured for a period of thirty (30) days following written notice
thereof from Executive.


PROVIDED, HOWEVER, that, notwithstanding anything to the contrary that may be
contained above in this Section 1 or elsewhere in this Agreement, the following
conditions must be satisfied in order for such termination of employment to
constitute a Termination for Good Reason and for the Unvested Shares to become
Vested Shares by reason of the taking or occurrence of any of the Good Reason
Actions set forth above:  (i) Executive shall not have consented to the taking
of any such Good Reason Action by the Company or the Employer Entity (as the
case may be), (ii) within ten (10) calendar days immediately following the date
that Executive is first notified in writing by the Company or such other
Employer Entity (as the case may be) of the taking of such Good Reason Action,
Executive shall have given Employer a Good Reason Termination Notice (as
hereinafter defined), (iii) neither the Company nor the Employer Entity (if
other than the Company) shall have failed to rescind, or cure the adverse
effects on Executive of, such Good Reason Action within a period of thirty (30)
consecutive calendar days following the Company’s receipt of such Good Reason
Termination Notice (the “Cure Period”), (iv) Executive shall have, in fact,
terminated his employment with the Company or the Employer Entity, as the case
may be, and ceased altogether his Continuous Service with the Company and its
Affiliates
within ten (10) calendar days after the expiration of the Cure Period, and
(v) neither the Company or the
 
 
12

--------------------------------------------------------------------------------

 
 
 
Employer Entity is required to take any of the above-described Good Reason
Actions in order to comply with any applicable laws or government regulations or
any order, ruling, instruction or determination of any court or other tribunal
or any government agency having jurisdiction over the Company or any of its
Affiliates.


2.           The term “Good Reason Termination Notice” shall mean a written
notice from Executive to the Company stating that he is terminating his
Employment with the Employer Entity for Good Reason and also ceasing his
Continuous Service with the Company and any of its Affiliates, and describing in
reasonable detail the Good Reason Action (as defined above) that has led
Executive to terminate his employment with the Company or other Employer Entity
(as the case may be) for Good Reason.


3.           The term “Misconduct” shall mean:


(a)           The commission of any act of fraud, embezzlement or dishonesty by
Executive which materially and adversely affects the business of the Company or
any of its Affiliates;


(b)           Any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company or any of its Affiliates;


(c)           the voluntary resignation by Executive of his employment with the
Company and any Affiliates of the Company or the refusal by Executive to perform
any material duties required of him if such duties are consistent with duties
customary for the position that he holds with the Company or any Affiliate
thereof;
 
(d)           Any material act or omission by Executive involving gross
negligence or intentional misconduct in the performance of Executive’s duties
to, or material deviation from any of the policies or directives of, the Company
or the acquiring or successor entity (or parent or any subsidiary thereof) that
adversely affects the business or public reputation of the Company or any of its
Affiliates;


(e)           Conduct on the part of Executive which constitutes the breach of
any statutory or common law duty of loyalty to the Company or any of its
Affiliates; or


(f)           Any illegal act by Executive which materially and adversely
affects the business or business reputation of the Company or any of its
Affiliates or any felony committed by Executive, as evidenced by his conviction
thereof or a plea of nolo contendre by Executive.


The definition of Misconduct shall not limit the grounds on which or the reasons
for which the Company or any of its Affiliates may terminate Executive’s
employment or his Continuous Service.
 
 

 
 
13

--------------------------------------------------------------------------------

 
EXHIBIT B
 


 
FORM OF RESTRICTIVE LEGEND


THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE IS
RESTRICTED UNDER, AND SUCH SHARES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF, EITHER IN WHOLE OR IN PART, EXCEPT AS AND TO THE LIMITED
EXTENT PERMITTED BY, THAT CERTAIN RESTRICTED STOCK AGREEMENT, DATED AS OF JULY
31, 2009, BETWEEN THE ISSUER OF THE SHARES AND THE HOLDER THEREOF, AND ANY
ATTEMPTED SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF ANY OF THE SHARES NOT
IN STRICT COMPLIANCE WITH THE PROVISIONS OF THAT AGREEMENT SHALL CONSTITUTE A
BREACH OF THAT AGREEMENT AND SHALL BE VOID AND INEFFECTIVE TO CONVEY ANY RIGHT,
TITLE OR INTEREST, OF ANY KIND OR NATURE, IN OR TO ANY OF THE SHARES.
 
 
 
 
14

--------------------------------------------------------------------------------

 
CONSENT AND RATIFICATION OF SPOUSE


The undersigned is the spouse of Joseph J. Wallace, who is a party to the
attached Restricted Stock Agreement (the “Agreement”), dated as of July 31,
2009.  I hereby (i) consent to the execution and delivery of that Agreement by
my spouse; and (ii) ratify, approve, confirm and adopt, and agree to be bound by
each and every term and condition of, that Agreement, as if I had been a
signatory to the Agreement, with respect to the Shares (as defined in the
Agreement) which are the subject of said Agreement and in which I have or may
have an interest, including but not limited to, any community property interest
therein.  I understand that that the Agreement provides that the Shares are
subject to possible forfeiture or reacquisition by the Company, without the
payment of any consideration to my spouse or me, and I hereby also consent to
the application of those forfeiture and reacquisition provisions to any
interest, including, but not limited to, any community property interest, that I
may have at any time in the Shares.


I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement and the Shares but that I
have declined to do so and I hereby expressly waive my right to such independent
counsel.
Date:  August __, 2009








/s/ KAREN PARKS WALLACE
(Signature)
 
Karen Parks Wallace
(Print Name)
 
Joseph J. Wallace
(Print Name of Spouse that is a party to this Agreement)


 
 
 
15

--------------------------------------------------------------------------------

 